Title: To James Madison from Louis-André Pichon, 21 July 1801
From: Pichon, Louis-André
To: Madison, James


George Town 2 Thermidor an 9 21 Juillet 1801.
Citizen Pichon has the honor to inclose to the Secretary of State the form of Commission with which, as he informed him verbally Some days ago, he provided Mr. Chancognie a clerk in Mr. Létombe’s office in order to aut[h]orise him as his agent at Charleston. Citizen Pichon’s object was, while he procures Some person of trust, to take care of and put in order the papers of that consulate which, from the expulsion of it’s titulary in 98., appears to be in an utmost Confusion and yet where there exists concerns of moment both for individuals and the public at the Same time, to avoid appointing and requesting an exequatur for a Commissary at that place even under a provisional Commission of his, on this account that when he left France it was then contemplated to appoint a person designated. Citizen Pichon expects that this appointment as well as the introductory letter to the executive of the States which are within that consulate will give no room to any objections.
Citizen Pichon apprehends he will be under the necessity of reestablishing at Alexandria under the Same form, the agency which existed formerly, there is an old French gentelman by the name of Perrin an inhabitant of that place for 20 years past: the residence of the legation in this capital and the intercourse between Norfolk & Alexandria appears to render that reestablishement necessary.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1); Tr (AAE: Political Correspondence, U.S., 53:266). RC in a clerk’s hand. Tr in French, dated 13 Aug. Enclosure 1 p., in French. Also filed with RC is the text of Pichon’s 10 July circular letter to the governors announcing Chancognie’s appointment.



   
   The enclosure is a copy of Pichon’s commission of Simon Jude Chancognie as “Agent du Commissariat Général” at Charleston, dated 1 July 1801.


